DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received February 9, 2021.  Claims 1-4, 6-10, and 12-20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1-6, 8, 11, 12, 16, and 17 under 35 U.S.C. 102a1 as being anticipated by Doi, US 2015/0275133 is withdrawn in view of applicants’ amendment and response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Doi, US 2015/0275133.
Doi teaches a personal cleansing composition comprising 12% of a C16 internal olefin sulfonate having an IOS1/IOS2 ratio of 2.6 or 3 (see product examples C and H, ¶169 and 174), 4% glycerol, 0.7% nonionic surfactant, and the balance water (¶205, example 98).  Suitable nonionic surfactants of the invention include ethoxylated alcohols such as laureth-3 (¶56), suitable liquid carriers of the invention include ethanol and polyethylene glycol (¶152), and suitable organic solvents include benzyloxyethanol, phenoxyethanol (¶97), and glycol ethers, including diethylene glycol monoethyl ether (¶100).  It would have been obvious for one of ordinary skill in the art to include well-known solvents and nonionic surfactants in example 98 with complete confidence of successfully forming an effective personal cleanser as solvents and nonionic surfactants are taught as preferred by the reference.
Applicants have traversed this rejection on the grounds the reference does not disclose preventing solid matter from generating or separating in a low temperature environment and so the reference should not be applied.  Applicants have claimed a composition comprising two components other than water: a well-known anionic surfactant and a solvent such as ethanol, ubiquitous in detergent compositions.  It is not necessary for Doi to use the same motivation as applicants for combining a well-known surfactant and solvent.  As it is obvious to formulate a personal cleansing composition containing an anionic surfactant and solvent, the claim limitations are satisfied, whatever the motivation. 

Claims 1-4, 6, 8, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kok et al, US 5,078,916 in view of Yoshikawa et al, US 2015/0366774.
Kok et al teach a liquid laundry detergent comprising 16% C16 internal olefin sulfonate, 16% C12-15 (9EO) ethoxylated alcohol, 4% propylene glycol, and the balance water (col. 7, example 11).  So it is clear Kok et al teach internal olefin sulfonates as effective surfactants for use in washing textiles, however the positioning of the sulfonate in the internal olefin sulfonate is not disclosed.
Yoshikawa et al teach internal olefin sulfonates having enhanced foaming properties (see abstract), and contemplates their use in laundry detergents (¶92).  Preferred internal olefin sulfonates of the invention include a C16 internal olefin sulfonate with an IOS1/IOS2 ratio of 2.5 (¶70).  Persons of skill in the art then, wishing to form an effective laundry detergent with an internal olefin sulfonate exhibiting enhanced foaming properties, would have been motivated to use the internal olefin sulfonate of Yoshikawa as the internal olefin sulfonate in the laundry detergent of Kok et al with complete confidence of forming an effective laundry detergent with superior foaming properties.
Applicants have traversed this rejection on the grounds the reference does not disclose preventing solid matter from generating or separating in a low temperature environment and so the references should not be combined.  As Yoshikawa teaches the same anionic surfactant claimed, and contemplates its use in laundry detergents, it is obvious to use this well-known anionic surfactant in the laundry detergent of Kok.  It is not necessary for the references to use the same motivation as applicants for combining a well-known surfactant and solvent in a laundry detergent.

Claims 1-4, 6-8, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al, US 2014/0076345.
Fuji et al teach a personal cleansing composition comprising 12.6% of a C16 internal olefin sulfonate having an IOS1/IOS2 ratio of 2 (see production example C, ¶181), 1.8% nonionic surfactant, and the balance water (¶233, example 40).  Suitable nonionic surfactants of the invention include ethoxylated alcohols such as laureth-3 (¶108), suitable liquid carriers of the invention include ethanol and polyethylene glycol (¶138), and preferred solvents include propylene glycol (¶237).  It would have been obvious for one of ordinary skill in the art to include well-known solvents and nonionic surfactants in example 40 with complete confidence of successfully forming an effective personal cleanser as solvents and nonionic surfactants are taught as preferred by the reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761